Citation Nr: 1147099	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for bilateral sensorineural hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from February 6, 2008, the date of receipt of this claim.  He wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In August 2011, as support for his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  Following the hearing, the Board held the record open an additional 60 days to give the Veteran time to obtain and submit additional supporting evidence - in particular, the report of a hearing evaluation he rather recently had undergone just a few months earlier, so in the interim since his most recent VA compensation examination in June 2008.  He submitted this additional evidence (an audiogram) to the RO the day following his August 2011 hearing, and it was forward on to the Board.  He waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

Primarily because of this additional evidence, the claim requires further development before being decided on appeal.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

During his recent August 2011 videoconference hearing, the Veteran testified that his bilateral sensorineural hearing loss had worsened - especially since the most recent VA compensation examination he had undergone in June 2008, so more than 3 years earlier.  And, as evidence of this, he pointed out that he since had undergone another hearing evaluation just six or so months prior to his hearing, at which time he was fitted for hearing aids.  He therefore was given time, 60 days, following the hearing to obtain and submit the report of this additional hearing evaluation.

The day after the hearing, the Veteran submitted the report of this additional hearing evaluation.  It was in May 2011, and the report indeed suggests greater hearing loss than was shown during his June 2008 VA examination, especially even dramatically less speech recognition.  It appears, however, the method used was monitored live voice (MLV), as opposed to recorded presentation.  As a result, the report is not adequate for rating purposes as it does not include a controlled speech discrimination test pursuant to regulatory specifications for evaluation of hearing impairment under 38 C.F.R. § 4.85(a).  

Consequently, since a useable hearing evaluation has not occurred since June 2008, some 31/2 years ago, another evaluation is needed to reassess the severity of the Veteran's bilateral hearing loss disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of the Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the claim is REMANDED for the following additional development and consideration:

Schedule a VA audiological evaluation to reassess the severity of the Veteran's bilateral sensorineural hearing loss in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


